Citation Nr: 0616515	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 until 
September 1973.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a decision of the 
VA Regional Office in Milwaukee, Wisconsin that declined to 
reopen a previously denied claim of service connection for a 
lung disorder.  By a decision entered in November 2002, the 
Board reopened the claim of service connection for lung 
disability.  The case was remanded for further development by 
Board decisions dated in August 2003 and February 2005.

This case has been advanced on the Board's docket.


FINDING OF FACT

The veteran does not have a lung disorder that is 
attributable to his period of active military service.


CONCLUSION OF LAW

The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000 and has imposed 
new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claim has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the appellant and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in November 1998, April 2000, May 2004 and 
March 2005, the RO informed him of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, although the notices have not included the 
criteria for rating lung disease or for award of effective 
dates for compensation, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Board does not now have jurisdiction to 
address such issues.  Therefore, a remand of the underlying 
service connection claim is not necessary to address 
notification with respect to issues not on appeal.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  The case was remanded on two 
occasions to further develop the record, to include requests 
for medical examination and opinion, and retrieval of 
records.  Extensive VA clinical records have been received 
and associated with the claims folder.  The veteran has been 
afforded VA examination that includes a medical opinion.  
Under the circumstances, the Board finds that further 
assistance is not required.  See 38 U.S.C.A. § 5103A (a) (2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a tumor becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

The veteran's service medical records reflect that he was 
treated on several occasions for upper respiratory 
infections, as well as bronchitis and bronchopneumonia of the 
right middle lobe of undetermined cause in 1965.  Chest X-ray 
in February 1968 documented a slight increase in fibrotic 
stranding.  Upon examination in April 1973 for retirement 
from service, a chest X-ray was interpreted as normal.  It 
was noted that bronchopneumonia in 1965 had responded to 
treatment and that he had made a full recovery with no 
recurrence, complications or sequelae.

A VA treatment record dated in September 1993 and 1995 
indicate by history that the veteran had undergone lobectomy 
for squamous cell carcinoma of the right bronchus in 1981.  

In September 1998, the VA determined that the veteran's 
claims file had been lost and that his folder would be 
rebuilt.  Documentation in the rebuilt record includes a VA 
letter to the veteran dated September 24, 1982 that notified 
him that service connection for a lung disability had been 
denied.

The veteran was afforded a VA examination June 2003, to 
include a medical opinion.  The examiner noted the clinical 
record was reviewed.  A comprehensive chronology of lung and 
respiratory treatment in service was presented.  Medical 
history was obtained from the veteran to the effect that he 
was admitted to a VA facility in 1981 with pneumonia.  He 
stated that he was found to have a spot on his lung and that 
a portion of it was removed in May 1981.  The veteran was 
reported to have felt this was related to service because of 
bronchitis and lung changes on X-ray during active duty.  It 
was noted that he had developed dyspnea on exertion since 
lung surgery.  He related that he had smoked one pack of 
cigarettes a day with two packs a day on weekends for 34 
years, but quit smoking in 1980.

A physical examination and pulmonary function studies were 
performed.  An assessment of mild obstructive lung disease 
was rendered.  The examiner stated the veteran's complaints 
of chest tightness and other symptoms in service suggested 
that this began in the military most likely secondary to 
smoking.  It was opined that there was no evidence suggestive 
of findings lung cancer in service, nor was it as likely as 
not that the lung cancer diagnosed eight years after he left 
the military was manifest in service.

Pursuant to the Board's February 2005 remand, the case was 
referred to the same examiner who evaluated the veteran in 
June 2003 for further review, clarification and elaboration 
of the medical opinion.  In a supplemental report dated in 
August 2005, the examiner stated that all of the medical 
records, including the service medical records, had been 
reviewed.  Reference was made to medical history documented 
on the prior examination report.  

The examiner's assessment noted that the veteran had resolved 
lung cancer with no recurrence since the initial diagnosis in 
1981.  It was reported that information from Family Medicine 
provided by the veteran that lung cancer had an asymptomatic 
stage when there was microscopic malignancy that was not 
detectable by symptoms or X-ray was duly noted.  The examiner 
stated that she agreed with this statement, but that it was 
her opinion that the veteran's cancer diagnosed in 1981 did 
not begin more than seven years earlier when he was still in 
the military.  She stated that it would be pure speculation 
to say exactly when it began, given that his cancer was 
completely resected with no distant metastases, but 
reiterated that it was not likely that it was present for 
more than seven years.

With respect to obstructive pulmonary disease, the examiner 
related that service medical records clearly showed that the 
appellant had no pulmonary symptoms at discharge.  She 
related that a service medical record dated August 29, 1972 
indicated that he had an increased AP diameter, but that 
chest X-ray at that time did not show hyperinflation that 
would have been an objective finding suggestive of 
obstructive lung disease.  She further stated that pulmonary 
function studies in 2003 showed only mild chronic obstructive 
pulmonary disease 30 years after discharge.  It said that the 
veteran had quit smoking in 1981 but that chronic obstructive 
pulmonary disease could progress even after discontinuing 
smoking.  The examiner went on to say that because the 
appellant had no symptoms of chronic obstructive pulmonary 
disease in service or X-ray findings of it at discharge, and 
only a very mild case of it 30 years after leaving active 
duty, it was her opinion that his chronic obstructive 
pulmonary disease did not as likely as not begin in the 
military. 

The evidence reflects that the veteran was treated on a 
number of occasions during service for respiratory disorders, 
in particular, bronchopneumonia in 1965.  The Board finds, 
however, there is no indication in the record that such 
symptoms developed into a chronic disorder after retirement 
from active duty.  See 38 C.F.R. § 3.303.  The service 
retirement examination report in April 1973 clearly indicates 
that he had no sequelae or residuals of bronchopneumonia or 
any other lung problem, and a chest X-ray was read as normal.  
The record indicates that the appellant underwent resection 
of the right lobe in 1981 for a malignancy.  However, this 
was approximately eight years after retirement from active 
duty and far too remote in time for cancer to be presumed to 
have been incurred in service.  See 38 C.F.R. § 3.307, 3.309.  

It is well established that it is the province of trained 
health care providers to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In 
this case, the VA examiner's report in June 2003 supplemented 
by the August 2005 addendum clearly articulate the reasons 
and rationale as to why the veteran's lung cancer in 1981 and 
current obstructive lung disease are not traceable to 
military service.  The examiner is shown to have thoroughly 
reviewed the record, pointing out that the veteran had no 
symptoms of either disease process in service or at 
retirement, or for many years thereafter.  It was thereby 
found that such diseases were less likely of service onset.  
She pointed out that she concurred with the medical authority 
presented by the veteran in support of his claim to the 
effect that a microscopic malignancy that was not detectable 
could have existed at some point, but not more than seven 
years earlier when he was still in the military.

Although there has been some suggestion that disease may be 
due to tobacco use that began during military service, 
because the claim on appeal was filed after June 9, 1998, and 
because the disease was not manifested during service or 
within an applicable presumptive period, an award of service 
connection may not be made on this basis.  38 U.S.C.A. 
§ 1103.  

The Board points out that evidence of record supportive of 
the veteran's claim that post-service lung disability is 
related to symptoms in service includes the veteran's own 
statements to this effect.  However, while the appellant as a 
layperson may describe the symptoms of his lung disabilities, 
he is not competent to provide medical opinion as to their 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2005).  In view of the above, 
especially the medical opinion that finds that lung disorders 
are not attributable to military service, service connection 
for such must be denied.

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a lung disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


